ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_05_EN.txt.                       511 	




                                     DECLARATION OF JUDGE ROBINSON



                        1. I am in agreement with the finding in the dispositif of the Judgment.
                      I wish however to make some brief comments on the case.

                         2. In the Geneva Agreement, sequence and stages are everything. The
                      sequence follows a path along the stages of various means of settlement ;
                      in this process the failure of a particular means of settlement to resolve
                      the controversy sets the stage for the employment of another means of
                      settlement for the same purpose. In the circumstances of this case, this
                      approach leads to two results. First, in the final stage, the means of settle-
                      ment selected is such that it will resolve the controversy. Second, by the
                      time the final stage of Article IV (2) has been reached, the Parties have
                      consented to accept the means of settlement selected by the ­Secretary‑
                      General of the United Nations, that is, the International Court of Justice,
                      thereby consenting to the jurisdiction of the Court over the controversy.
                      This result has a special significance since the Geneva Agreement
                      does not have the usual compromissory clause in a treaty empower­
                      ing a party to submit to the Court a dispute concerning its interpretation
                      or application. A compromissory clause reflects the consent of the
                      parties to a treaty to the jurisdiction of the Court. However, it is settled
                      that consent to the jurisdiction of the Court does not have to be expressed
                      in a particular form. The Judgment itself makes this point in para-
                      graph 112 as follows: “Both this Court and its predecessor have previ-
                      ously observed in a number of cases that the parties are not bound to
                      express their consent to the Court’s jurisdiction in any particular form.”
                      Consequently, in the instant case, the Court has to satisfy itself that, on
                      the basis of the Geneva Agreement and any other relevant material, the
                      Parties have consented to its jurisdiction.

                        3. Article I of the Geneva Agreement provides for the establishment of
                      a Mixed Commission to find a solution for the practical settlement of the
                      controversy between the two countries arising from Venezuela’s argu-
                      ment that the Award of 1899 was null and void. Article II sets out the
                      procedure for the establishment of the Mixed Commission and Article III
                      provides that the Commission was to submit reports at six-month inter-
                      vals over a period of four years.
                        4. Article IV (1) provides that, if within a period of four years the
                      Mixed Commission had not arrived at “a full agreement for the solution
                      of the controversy”, it was to refer any outstanding questions to the two
                      countries, which were obliged to choose one of the means of settlement in
                      Article 33 of the Charter of the United Nations.

                      60




4 Ord_1205.indb 116                                                                                    20/12/21 15:50

                      512 	    arbitral award of 3 october 1899 (decl. robinson)

                         5. Then comes the important paragraph 2, which may be divided into
                      two stages. In accordance with the first stage, failing agreement between
                      the Parties within three months of receiving the final report on the choice
                      of one of the means of settlement in Article 33, the Parties were obliged
                      to “refer the decision as to the means of settlement to an appropriate
                      international organ upon which they both agree or, failing agreement on
                      this point, to the Secretary‑General of the United Nations”. Significantly,
                      in the circumstances of this case, what has been referred to the Secretary-­
                      General is not simply the decision as to the means of settlement but
                      rather, the decision as to the choice of the means of settlement. Since the
                      Parties failed to agree on referring the decision as to the means of settle-
                      ment to an appropriate international organ, that decision was referred to
                      the Secretary‑General. In the ordinary meaning of the word “decide”, to
                      decide a matter is to bring that matter to a definitive resolution. Thus, the
                      effect of the referral of the decision as to the means of settlement to the
                      Secretary‑General is to confer on him the power to bring to a definitive
                      resolution the question of the means of settlement. Implicit in the word
                      “decision” is the notion of an outcome that is binding, and not merely
                      recommendatory.
                         6. In the second stage of the process, paragraph 2 stipulates that, in the
                      event that the means chosen by the Secretary‑General does not lead to a
                      solution of the controversy, he was obliged to “choose another of the
                      means stipulated in Article 33 of the Charter of the United Nations, and
                      so on until the controversy has been resolved or until all the means of
                      peaceful settlement there contemplated have been exhausted”. The means
                      of good offices was employed by four Secretaries‑General over a period of
                      27 years, without producing a solution to the controversy. Consequent on
                      that failure, the Secretary‑General, acting on the authority vested in him
                      by the Parties, stated on 30 January 2018 that in light of the lack of prog-
                      ress in resolving the controversy, he had “chosen the International Court
                      of Justice as the means to be used for the solution of the controversy”.
                      Four points may be made.
                         7. First, Articles I, II, III and IV establish a sequence in the use of
                      various means for the settlement of the controversy. Following the failure
                      of the various means of settlement in Articles I, II, III and the first stage
                      of Article IV (2), we are left in the second stage of Article IV (2) with a
                      Secretary‑General on whom the Parties have conferred the power to
                      make a binding decision as to the means of settlement.

                         8. Second, by agreeing in the first stage of Article IV (2) to refer the
                      decision as to the means of settlement to the Secretary‑General, the Par-
                      ties not only empower and require the Secretary‑General to make a deci-
                      sion on the choice of the means of the settlement, but also express their
                      agreement with the choice made by the Secretary-­General, and thereby
                      confer, on the particular means selected by him : the International Court
                      of Justice, jurisdiction over the controversy. The Court’s jurisdiction is
                      therefore established pursuant to Article 36 (1) of the Statute, which pro-

                      61




4 Ord_1205.indb 118                                                                                   20/12/21 15:50

                      513 	    arbitral award of 3 october 1899 (decl. robinson)

                      vides for its jurisdiction on the basis of “treaties”, the Geneva Agreement
                      being the relevant treaty. Thus, the Court has satisfied the requirement
                      under Article 53 (2) of the Statute of ensuring that it has jurisdiction in a
                      case where a party does not appear.
                         9. Third, a proper reading of Article IV (2), and indeed Article IV as a
                      whole, does not yield the conclusion that the agreement of both Parties is
                      needed for the institution of proceedings before the Court. That is so
                      because, when in the first stage of Article IV (2) the Parties refer the deci-
                      sion as to the means of settlement to the Secretary‑General, they are
                      agreeing that the decision of the Secretary‑General is binding on both of
                      them ; consequently, it is a decision on the basis of which either of them
                      can unilaterally institute proceedings before the Court. Reading Arti-
                      cle IV (2) as requiring the other Party to agree to the institution of pro-
                      ceedings would run counter to the object and purpose of the Agreement
                      to find a solution for the controversy, since it is very likely that the other
                      Party would not agree to such a course.

                         10. Thus, once the Secretary‑General had identified the International
                      Court of Justice as the means of settlement, it was perfectly proper for
                      either Guyana or Venezuela to file an application before the Court in
                      accordance with Article 40 (1) of the Statute. In this case, it was Guyana
                      that filed an application.
                         11. Fourth, there is nothing in the second stage of Article IV (2) that
                      obliges the Secretary‑General to exhaust some or all of the non-­judicial
                      means of settlement in Article 33 before he is entitled to choose judicial
                      settlement by the Court for the resolution of the controversy. Consequent
                      on the failure of good offices to provide a solution, the Secretary‑General
                      was entitled and required to choose any other of the means in Article 33
                      in his search for a solution to the controversy. It is logical and under-
                      standable that, following the failure of good offices, used over a period of
                      27 years, the Secretary‑General would choose a means of settlement that
                      would produce a result that was binding on the Parties. In choosing the
                      International Court of Justice, the Secretary‑General settled on a means
                      of settlement, the result of which would be binding on the Parties. This
                      choice is consistent with the intention of the Parties in adopting the
                      Geneva Agreement to provide for a dispute settlement procedure that
                      would lead to a final and complete resolution of the controversy.
                         12. The real issue for the Court is whether, in choosing the Interna-
                      tional Court of Justice as a form of judicial settlement under Article 33 of
                      the Charter, the Secretary‑General acted within the scope of his powers
                      under Article IV (2) of the Geneva Agreement. For example, was he
                      obliged to choose a means of settlement other than judicial settlement, or
                      was he obliged to choose a means of settlement in a particular order, and
                      it was not the turn of judicial settlement to be chosen ? The answer is no.
                      The Secretary‑General was empowered to “choose another of the means”
                      of settlement in Article 33 of the Charter. He was left with the choice of
                      any other means of settlement from the suite of means set out in Arti-

                      62




4 Ord_1205.indb 120                                                                                    20/12/21 15:50

                      514 	    arbitral award of 3 october 1899 (decl. robinson)

                      cle 33. The second stage of Article IV (2) obliges the Secretary‑General to
                      “choose another of the means stipulated in Article 33 of the Charter of
                      the United Nations, and so on until the controversy has been resolved or
                      until all the means of peaceful settlement there contemplated have been
                      exhausted”. It has been argued that the Secretary‑General may have
                      recourse to all the means of settlement set out in Article 33 without the
                      dispute being resolved. That argument is fallacious because the means of
                      settlement included two that were capable of definitively resolving the
                      ­dispute, namely arbitration and judicial settlement. Therefore, once the
                       Secretary‑General chose the International Court of Justice, there was
                       no need for him to have recourse to any of the other means set out in
                       Article 33, because the International Court of Justice as a judicial body
                       would settle the dispute by arriving at a decision that would be binding
                       on the Parties. Intriguing though the questions raised by that argument
                       might be, the phrase “or until all the means of peaceful settlement there
                       contemplated have been exhausted” having been rendered inoperative,
                       has no practical consequences in the circumstances of this case.
                         13. In light of the foregoing, I respectfully disagree with the inclusion
                       of paragraph 86 in the Judgment. In my view, the cautionary note
                       sounded by the paragraph is not warranted in the circumstances of this
                       case.

                      (Signed) Patrick L. Robinson.




                      63




4 Ord_1205.indb 122                                                                                  20/12/21 15:50

